RUDKIN, Circuit Judge
(dissenting).
The admission in evidence of a statement or declaration, made by a third party, to the effect that the defendant had • employed him to transport the liquor in controversy for a consideration of $150, was manifest error, in any conceivable aspect of this case; for, assuming that there was a conspiracy, as charged in the indictment, the sole object of that conspiracy, as disclosed by the testimony, was the transportation of this particular cargo of liquor to Ketchikan, and when the Canadian custom officials seized the cargo and apprehended the parties the conspiracy ended by failure, as fully and completely as if one of the parties had died then, instead of some months later. Furthermore, the statement or declaration was not in execution or furtherance of any conspiracy, past or pending, but was a mere narrative of a past fact. For these reasons the testimony should have been excluded in the first instance, and, after its admission, the very least the court could have done to repair the error was to strike it from the record and instruct the jury to disregard it. If any authority is needed in support of so elementary a proposition, see Logan v. United States, 144 U.S. 263, 308, 12 S.Ct. 617, 36 L.Ed. 429.
Nor can I agree with the majority that the proof of guilt was so conclusive that the error was not prejudicial. Had the defendant been simply charged with the possession or transportation of intoxicating liquor, I might assent to this conclusion; but the charge was a conspiracy to commit a crime, and there was no direct testimony tending to establish that charge. The conclusion of the majority seems to be based upon the erroneous assumption that a conspiracy to commit a crime must necessarily exist whenever two or more persons are in anywise implicated in its commission. But, if this be true, section 332 of the Criminal Code *153(18 U.S.C.A. § 550), declaring, “Whoever directly commits any act constituting an offense defined in any law of the United States, or aids, abets, counsels, commands, induces, or procures its commission, is a principal,” is without legal significance. A judgment should not be reversed for mere technical error, but to condone an error such as this is subversive of the constitutional right of trial by jury.